Citation Nr: 0824367	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating for cervical 
strain in excess of 0 percent prior to November 7, 2007, and 
in excess of 20 percent from November 7, 2007.

2.  Entitlement to an initial disability rating for thoracic 
strain in excess of 0 percent prior to November 7, 2007, and 
in excess of 10 percent from November 7, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had over 26 years of active service when he 
retired in November 2002.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
determination of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for cervical strain/thoracic strain and 
assigned a noncompensable initial disability evaluation.  The 
veteran took exception with the assigned disability 
evaluation and perfected his appeal on the initial ratings.  

In September 2007, the Board remanded this matter for further 
development.  In connection with the September 2007 remand, 
the veteran was afforded a VA examination in November 2007.

Following the November 2007 examination, the Appeals 
Management Center (AMC) assigned a 20 percent evaluation for 
a cervical strain, effective from November 7, 2007, and a 10 
percent evaluation for thoracic strain, effective from 
November 7, 2007.  As a result of the above actions, the 
Board has listed the issues as such on the title pager of 
this decision.  

In his June 2008 written argument, the veteran's 
representative raised the issue of a total disability 
evaluation due to individual unemployability.  As that issue 
is not properly before the Board, it is referred to the RO 
for appropriate action.  

The issue of entitlement to a higher initial disability 
rating for thoracic strain (in excess of 0 percent prior to 
November 7, 2007, and in excess of 10 percent from November 
7, 2007) is REMANDED to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  




FINDINGS OF FACT

1.  For the period of initial rating prior to November 7, 
2007, the veteran's cervical strain with degenerative joint 
disease caused no more than slight limitation of motion, even 
when considering flare-ups, with no objective medical 
findings of neurological impairment.  

2.  For the period of initial rating from November 7, 2007, 
the veteran's cervical strain with degenerate joint disease, 
when considering flare-ups, has caused severe limitation of 
motion, to include forward flexion being limited to less than 
15 degrees; however, there is no evidence of unfavorable 
ankylosis of the entire cervical spine.

3.  For the period of initial rating from November 7, 2007, 
the veteran's cervical strain with degenerative joint disease 
has been shown to cause mild neurological impairment of the 
left upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial disability 
evaluation for cervical strain, to include degenerative joint 
disease of the cervical spine, were met for the period from 
December 10, 2002 until November 7, 2007.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5237, 5242, 5243 
(2007); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

2.  The criteria for a 30 percent initial disability 
evaluation for cervical strain, to include degenerative joint 
disease of the cervical spine, have been met for the period 
from November 7, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5237, 5242, 5243 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).

3.  The criteria for a 20 percent disability evaluation for 
cervical radiculopathy of the left upper extremity have been 
met for the period from November 7, 2007.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4,7, 4.123, 
4.124(a), Diagnostic Codes 8510, 8511, 8512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The December 2002, December 2005, and October 2007 VCAA 
letters informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Once service connection is established further VCAA notice as 
to downstream issues, such as the initial evaluation of the 
disability, is not ordinarily required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-493 (2006).  Moreover, once 
service connection is granted the claim is substantiated, and 
further VCAA notice as to the rating or effective date 
elements is not required.  Dingess v. Nicholson, at 490-1. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Initial Disability Evaluation of the Cervical Spine

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the old rating criteria in effect prior to September 
26, 2003, Diagnostic Code 5290 provided that the following 
ratings were appropriate for limitation of motion of the 
cervical spine: 10 percent for slight limitation of motion; 
20 percent for moderate limitation of motion; and 30 percent 
for severe limitation of motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the cervical spine disability is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. 
§ 4.71a. 

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment are to be evaluated separately, under an 
appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a. 
Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of the upper, middle and lower radicular groups of 
the major and minor extremities.  A 40 percent evaluation is 
warranted for moderate incomplete paralysis of the upper, 
middle and lower radicular groups of the major extremity, 
while a 30 percent evaluation is warranted for the minor 
extremity.  A 50 percent evaluation is warranted for severe 
incomplete paralysis of the upper, middle and lower radicular 
groups of the major extremity, while a 40 percent evaluation 
is warranted for the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510, 8511, 8512.

At the time of July 2003 VA examination, the veteran reported 
injuring his cervical spine in an automobile accident in 
September 1994.  The veteran did not fracture the cervical 
spine and was treated with analgesics and physical therapy.  
He had not had any surgeries.  The veteran indicated that he 
would be sore after being in an unusual position and that the 
soreness would last a day or two.  The pain would go away 
with heat and Motrin.  The symptoms were located in the C7 
area.  He had pain and tingling in his left arm on occasion.  
This came when he slept on his left side.  Upon moving it in 
the morning the numbness would leave.  The pain was bad 
enough that he had to take Motrin.  It would flare up if he 
slept wrong.  There was no limitation or loss of time as a 
result of the cervical spine problem.  

Physical examination revealed that the veteran had tenderness 
in the C7-T1 area.  He could flex to the chest without a 
problem.  He could also extend to 55 degrees without a 
problem.  Reflexes were 2+ in the biceps and triceps.  
Sensation was intact C2 to T2.  A diagnosis of history of 
cervical spine contusion in an automobile accident with mild 
degenerative joint disease on x-ray was rendered.  

In his October 2003 notice of disagreement, the veteran 
indicated that he disputed the comments that he had full 
range of motion and that the condition did not limit his 
activities or his ability to work.  The veteran noted that he 
had almost daily pain getting out of bed in the morning.  He 
stated that he had been forced to stop working because he 
could not stand on his feet for long periods of time and 
could not stand or walk on the concrete floors of his work 
place.  He reported that the degenerative joint disease 
finding warranted a compensable disability evaluation.  In a 
January 2004 statement in support of claim, the veteran 
indicated that he could not do any heavy lifting and that he 
had to leave a job where he had been required to spend two to 
three consecutive hours standing on a concrete floor.  

In his February 2004 substantive appeal, the veteran 
indicated that the VA examiner seemed to have little grasp of 
his complaints or condition.  He stated that he took issue 
with the notation that he had mild degenerative arthritis and 
full range of motion.  The veteran noted that full range of 
motion might be possible at times but not without pain, which 
was often severe.  He reported that he took Motrin and Vioxx 
for this condition.  

In September 2007, the Board remanded this matter for further 
development.  The Board noted that the July 2003 VA 
examination report did not include the complete ranges of 
motion for the cervical spine as were needed to rate 
disabilities under current criteria.  Furthermore, there was 
no indication that the examiner considered the effects of 
pain, weakness, excess fatigability or incoordination on the 
veteran's disability. 

In conjunction with the September 2007 remand, the veteran 
was afforded a VA examination in November 2007.  At the time 
of the November 2007 VA examination, the veteran reported 
having subjective complaints of cervical spine pain, which 
occurred intermittently and on an almost constant basis at 
times, which radiated into the trapezius muscles, left 
greater than right.  The veteran rated his pain as 7 or 8 out 
of 10 in severity and reported that it ranged from a sharp 
pain to a dull sensation.  Flare-ups of the cervical spine 
occurred one to two times per month.  Symptoms lasted 
anywhere from three to four days when this occurred and the 
pain was 10/10 during these times.  The veteran did not know 
of any precipitating factors.  Alleviating factors included 
heat and medications.  The veteran reported having additional 
limitation of motion and functional impairment during the 
flare ups because he was unable to rotate his head secondary 
to the pain.  Current treatment included Tylenol every eight 
hours.  He also took Flexeril before bed which helped him.  
The veteran denied side effects from the medication.  He also 
used a heat wrap which alleviated some of the discomfort.  

Other conditions associated with the cervical spine 
disability included numbness and tingling in the left arm.  
This occurred two to four times per week when reaching over 
head or when getting out of bed the wrong way.  These 
symptoms had increased in frequency.  The veteran also 
reported some dizziness when turning his head.  He did not 
know if this was as a result of his neck pain or some other 
reason.  The veteran denied any effect on his mobility as a 
result of the neck pain.  He did have difficulty with 
shaving, getting in and out of the tub, and combing his hair.  
The veteran was not working.  He had worked as a teacher but 
stated that the neck pain made it hard for his to 
concentrate.  Walking and standing seemed to aggravate the 
condition.  The veteran stated that he no longer bowled or 
fished due to his neck pain.  He also could not drive for 
more than 30 minutes due to his neck pain.  He noted that it 
became difficult to turn his head or keep his head straight 
after 30 minutes.  The veteran denied having any 
incapacitating episodes in the last year.  He reported having 
had pain and tingling in his left arm since the accident.  
These symptoms had increased greatly over the past couple of 
years.  The veteran noted a decrease in his neck motion and 
an increase in the frequency of the tingling sensation.  

Physical examination revealed that the cervical spine had a 
normal appearance with no swelling or erythema.  There was 
considerable tenderness with palpation throughout the 
cervical musculature and trapezius musculature with positive 
spasm.  There was no atrophy.  There was also increased tone.  
Range of motion for the cervical spine was forward flexion 0 
to 30 degrees out of 45.  The veteran did have severe pain 
beginning at 15 degrees to 30 degrees.  At extensor range of 
motion of 30 degrees he began to shake in discomfort.  
Extension was from 0 to 20 degrees out of 45 degrees.  There 
was pain throughout the entire range of motion.  Right 
lateral flexion was 0 to 10 degrees out of 45.  Left and 
right lateral rotation were 0 to 30 degrees out of 80 with 
pain throughout the entire movement.  

With regard to DeLuca factors, upon repetitive motion, the 
veteran did have some decrease in the range of motion where 
he did not go entirely to the endpoint throughout the range.  
The veteran did have a decrease of 10 to 20 degrees, both 
with forward flexion and extension.  He also began to have 
some tremors in his neck as a result of the repetitive 
motions.  The examiner indicated that there was objective 
evidence of painful motion, spasm, weakness, and tenderness.  

Inspection of the upper extremities revealed a decreased 
overall grip strength for the build of the veteran.  
Sensation appeared to be decreased on the left.  The veteran 
rated his right side at 100 percent and his left side 
sensation at about 30 percent.  He had 2+ reflexes and good 
circulation in his left upper extremity.  He had some 
decreased sensation to monofilament test on the left when 
compared to the right.  X-rays taken showed degenerative 
changes throughout the cervical spine.  A diagnosis of 
osteoarthritis of the cervical spine was rendered.  

Evaluation of Cervical Disability  for the Period  Prior to 
November 7, 2007

A 10 percent disability evaluation prior to November 7, 2007, 
is warranted for the cervical spine disability under DC 5010.  
The veteran was found to have degenerative joint disease of 
the cervical spine at the time of his July 2003 VA 
examination.  Although the veteran was reported to have full 
range of motion at that time, the examiner did note that the 
veteran had tenderness in the C7-T1 area.  The veteran also 
reported having flare-ups where he would have to take pain 
medication, with the pain lasting several hours.  The Board 
finds that this constitutes some form of limitation of 
motion.  Based upon the findings of degenerative joint 
disease and limitation of motion, a 10 percent disability 
rating for arthritis of the cervical spine would be warranted 
under DC 5010.  

An evaluation in excess of 10 percent is not warranted 
because the veteran was not shown to have moderate limitation 
of motion as was required under DC 5290.  38 C.F.R. § 4.71a 
(2003). 

A higher evaluation than 10 percent would also not be 
warranted for the period of initial rating prior to November 
7, 2007 under the rating criteria in effect from September 
26, 2003.  The objective medical findings did not show 
forward flexion of the cervical spine limited to 30 degrees 
or less or the combined range of motion of the cervical spine 
to less than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, as required for a higher disability rating.  
38 C.F.R. § 4.71a (2007). 

Evaluation of Cervical Spine from November 7, 2007

For the period of initial rating claim from November 7, 2007, 
the Board finds that the criteria for a 30 percent disability 
evaluation have been met under the rating criteria in effect 
as of September 26, 2003.  With regard to forward flexion, 
the veteran was noted to have forward flexion from 0 to 30 
degrees; however, with repetitive motion, the veteran was 
noted to have a 10 to 20 degree decrease in his range of 
motion.  Such a decrease would limit forward flexion to less 
than 15 degrees, warranting a 30 percent evaluation under the 
General Rating Formula for Rating Diseases of the Spine.  
38 C.F.R. § 4.71a (2007). 

Although the Board finds that the veteran's cervical spine 
motion is severely limited, as evidenced by the above 
objective medical findings, there has been no demonstration 
that his range of motion has been limited to that akin to 
unfavorable ankylosis of the entire cervical spine.  As noted 
above, unfavorable ankylosis is a condition in which the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  There has been no demonstration of these 
symptoms of ankylosis.  Moreover, even if there were fixation 
of a spinal segment in neutral position (zero degrees), this 
would only represent favorable ankylosis.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional performing 
clinical examination is more probative of the actual degree 
of limitation of motion due to the veteran's impairment.  
Even when considering the additional limitation of motion 
caused by fatigue, weakness and flare-ups, neither the actual 
range of motion nor the functional limitation warrants an 
evaluation in excess of 30 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion. 

As to neurological impairment, the Board notes that the 
veteran was found to have decreased sensation on his left 
side at the time of the most recent VA examination.  
Monofilament testing on the left also revealed a decreased 
sensation as compared to the right.  The examiner also found 
that the veteran had decreased grip strength in his upper 
extremities.  Such findings demonstrate mild neurological 
impairment in the left upper extremity.  As a result of the 
findings, a separate 20 percent evaluation would be warranted 
under DCs 8510 through 8512.  No more than slight impairment 
has been demonstrated as the veteran was noted to have 2+ 
reflexes and good circulation in his left upper extremity.  
38 C.F.R. § 4.124a. 

Extraschedular Consideration

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The veteran's cervical spine disability has not required any 
periods of hospitalization.  While the veteran is not 
currently employed, he has numerous other disabilities which 
interfere with his employability.  Moreover, there have been 
no objective medical findings that the veteran's cervical 
spine disability solely causes him to be unemployed.  The 
assigned disability evaluations relating to the cervical 
spine disability are meant to compensate him for considerable 
loss of time commensurate with that level of disability. 38 
C.F.R. § 4.1.  Given his current level of compensation, 
marked interference with employment beyond that contemplated 
by the current schedular rating is not demonstrated.  The 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996).


ORDER

A higher initial disability evaluation for cervical strain 
with degenerative joint disease of 10 percent from December 
10, 2002 to November 7, 2007, and 30 percent from November 7, 
2007, is granted.

A separate 20 percent disability evaluation for cervical 
radiculopathy of the left upper extremity, for the period 
from November 7, 2007, is granted.  


REMAND

Although the initial disability rating decision on appeal 
listed the disability for which service connection was 
granted as a cervical/thoracic spine disability, the rating 
decision effectively granted service connection for both a 
cervical spine disability and a thoracic spine disability.  
The effect of the RO's initial noncompensable (0 percent) 
rating assignment was to initially rate both the cervical 
spine disability and the thoracic spine disability each as 0 
percent disabling.  The veteran appealed the initial rating 
assignment, thereby effectively appealing the noncompensable 
(0 percent) initial disability rating for the thoracic spine.  
The cervical and thoracic spine disabilities are separate 
disabilities, and are characterized as such above. 

As it relates to the issue of entitlement to a higher initial 
disability rating for thoracic strain, the Board notes that, 
following the December 2007 rating determination, which in 
part assigned the 10 percent disability evaluation for the 
thoracic strain effective November 7, 2007, the AMC did not 
issue a supplemental statement of the case as it related to 
the issue of initial rating of the thoracic spine disability.  
Although the veteran was granted a higher initial evaluation 
of 10 percent disabling (for the period from November 7, 
2007) for the thoracic spine disability, this is not the 
highest schedular evaluation allowable.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board further observes that, under the old rating 
criteria in effect prior to September 2003, 20 and 30 percent 
ratings were available for ankylosis of the dorsal (thoracic) 
spine.  Diagnostic Code 5291 (in effect prior to September 
26, 2003) provided ratings based on limitation of motion of 
the dorsal spine.  Slight limitation of motion of the dorsal 
spine was to be rated noncompensably (0 percent) disabling; 
moderate limitation of motion of the dorsal spine was to be 
rated 10 percent disabling; and severe limitation of motion 
of the dorsal spine was to be rated 10 percent disabling.  38 
C.F.R. § 4.71a (2003).  For this reason, it is necessary to 
issue a supplemental statement of the case that discusses 
whether a higher initial evaluation would be warranted under 
the old criteria as it pertains to the thoracic spine for any 
period of the initial rating claim.  

Moreover, based upon the new criteria put into effect on 
September 26, 2003, there are no longer separate evaluations 
for lumbar and thoracic spine disabilities.  Thus, a 
discussion in a supplemental statement of the case of whether 
a higher initial evaluation would be warranted under the new 
criteria is also necessary.  The original statement of the 
case did not address any of the above issues nor were any of 
the criteria that were in effect prior to September 26, 2003 
relating to the thoracic spine set forth in the January 2004 
statement of the case.   

As such, it is necessary to return this matter for the 
issuance of a supplemental statement of the case addressing 
the issues of entitlement to a compensable evaluation for 
thoracic strain prior to November 7, 2007, and entitlement to 
an evaluation in excess of 10 percent for thoracic strain 
from November 7, 2007, citing all pertinent law and 
regulations relating to the thoracic and thoracolumbar spine 
under both the old and new rating criteria.  

Accordingly, the issue of entitlement to a higher initial 
disability rating for thoracic strain (in excess of 0 percent 
prior to November 7, 2007, and in excess of 10 percent from 
November 7, 2007) is REMANDED for the following action:

1.  Issue a supplemental statement of the 
case addressing the issue of entitlement 
to a higher initial disability rating for 
thoracic strain (in excess of 0 percent 
prior to November 7, 2007, and in excess 
of 10 percent from November 7, 2007), 
citing all pertinent law and regulations 
relating to the thoracic and 
thoracolumbar spine under rating criteria 
in effect both prior and subsequent to 
September 26, 2003.  

2.  Thereafter, return the case to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


